                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIEL CORREA                             : CIVIL ACTION
                                           :
             v.                            : NO. 17-4481
                                           :
C/O S. BROWN, et al.                       :


                                       ORDER

             AND NOW, this 8th day of March, 2019, upon consideration of the

defendants’ motion to dismiss the amended complaint and all responses and replies

thereto, it is hereby ORDERED that:

      1. Defendants’ motion to dismiss the amended complaint [Doc. 27] is

         GRANTED.

      2. The amended complaint is DISMISSED as to defendants Maintenance Man

         Sam Doe, Correctional Officer Smith, Lieutenant Howlus, Lieutenant Ashley,

         Sergeant Nice, Counselor Vasquez, CCPM Terra, Security Captain Terra,

         Major Gina Clark, Deputy Sciera and Hearing Examiner Yoder pursuant to 28

         U.S.C. § 1915(e)(2)(B)(ii).

      3. The amended complaint is DISMISSSED as to defendants Correctional Officer

         Sandra Brown, Correctional Officer Jerome Bloom, Correctional Officer Carl

         Johnson, Correctional Officer Roberto Castillo, Correctional Officer Pamela

         Walters, Lieutenants Troy McGreer and James Barnacle in their official

         capacities pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

         and in their individual capacities pursuant to Rule 12(6) of the Federal Rules

         of Civil Procedure..
    4. The motion of the Plaintiff for an emergency injunction [Doc. 34] is DENIED.

    5. The motion of the Plaintiff for deposition [Doc. 24] is DENIED as moot.

    6. The motion of the Plaintiff for deposition hearings [Doc. 26] is DENIED as

       moot.

    7. The Clerk is DIRECTED to mark this case terminated.


.
                                         BY THE COURT:



                                         /s/ Jeffrey L. Schmehl
                                         JEFFREY L. SCHMEHL, J.
